ACCEPTED
                                                                                                01-14-00768-CR
                                                                                     FIRST COURT OF APPEALS
                                                                                             HOUSTON, TEXAS
                                                                                          11/10/2015 4:18:33 PM
                                                                                          CHRISTOPHER PRINE
                                                                                                         CLERK


                                   NO.Ol-14-00768-CR
                                               FILED IN
ROBERT WAYNE ROLLINS,     IN THE COURT OF1stAPPEALS
                                             COURT OF APPEALS
                APPELLANT                    HOUSTON, TEXAS
                                                                  11/10/2015 4:18:33 PM
v.                                             FIRST              CHRISTOPHER
                                                             SUPREME              A. PRINE
                                                                           JUDICIAL
                                                                           Clerk
                                               DISTRICT

THE STATE OF TEXAS,
             APPELLEE                          HOUSTON, TEXAS


                    MOTION FOR EXTENSION OF TIME TO
                      FILE STATE'S RESPONSE BRIEF

TO THE HONORABLE COURT OF APPEALS:

        Now comes Jack Roady, Criminal District Attorney of Galveston County, Texas,

pursuant to RuIe 10.5(b), Texas RuIes of Appellate Procedure, and moves for an

extension of time in which to file the State's Brief and wouId respectfully show the

Court of Appeals as follows:

1. The appellant was convicted of ASSAULT PUBLIC SERVANT, and was
     sentenced on 8/28/2014. The trial case was styled as State of Texas v. Roberl Wqy/le
     Rollins, in the 405,h Judicial District Court of Galveston County, Texas, Cause No.
     13-CR-3062. Appellant filed timely Notice of Appeal. The Appellant'S brief was
     filed with this Court on 7/27/2015.

2. The present due date for filing the State's brief is 11/10/2015.

3. This is the State's third motion for extension of time to file its brief.

4. The State's second motion for extension was only for 15 days.

5. The State requests a 3 day extension to file its brief on or before 11/13/2015.

6. The State requests this extension not for delay but for time to complete its response.
                                              1
             WHEREFORE. PREMISES CONSIDERED, the State respectfully
requests that this Court of Appeals extend the time to file the State's brief until
November 13, 2015.
                                Respectfully submitted,
                                JACK ROADY
                                CRIMINAL DISTRICT ATTORNEY
                                GAL      TON COUNTY, TE..."'CAS



                                   I   IS       INDBLADE
                                1\ i       \ Criminal District Attorney
                                        th
                                600 59 Street, Suite 1001
                                Galveston County, Texas 77551
                                Tel.(409)766-2355, fax (409)766-2290
                                State Bar Number: 24062850
                                allison.1indblade@co.g;!lveston.tx.us



                       CERTIFICATE OF COMPLIANCE

      The undersigned Attorney for the Stat certifies this brief is computer generated,

and consists of 203 words.



                                        N.>i:K:'>IlUlt Criminal District Attorney
                                        Galveston County, Texas




                                            2
                         CERTIFICATE OF SERVICE

      The undersigned attorney for the State certifies that a copy of the above motion

was   emailed/eFiled       to   Kevin    Stryker,   Attorney    for   Appellant,    at

sm'kerlawfirm@gmail.comonNovember 10,2015.




                                          3
                                             AFFIDAVIT

       THE STATE OF TEXAS


        COUNTY OF GALVESTON


                Before me, the undersigned authority, on November 10,2015, appeared Allison

        Lindblade, who by me duly sworn did depose and state on oath the following:

                       "I, Allison Lindblade, Attorney for the St:lte of Texas, have read

                the Motion for Extension of Time to File the State's Brief, and swear that

                                              t=<Cls...lIUe and correct."




                                                             LADE
                                           ssistant Criminal District Attorney
                                          Galveston County, Texas



                SWORN TO AND SUBSCRIBED before me on November 10, 2015.




;4f.; r;;;:-. HEATHER GRUBEN
,{lw.~!. Notarv PubUc. StOle of lexos
                                          \kCdJvAblf1A~
                                          NOTARY PUBLIC in and for
\8.~l"     MV Commission Expl,e.
 v:.;~'d~..,      May 06. 2019            the State of Texas




                                                    4